Blackford, J.
— This is a motion on the part of the plaintiffs for an order, requiring the judges of the Gibson Circuit Court to seal a certain bill of exceptions, or show cause, &c. The bill of exceptions presented to the judges to be sealed was as follows:
“ Gibson Circuit Court, March term, 1845. The Board of Trustees for the Vincennes University v. Elisha Embree. Be it remembered, that on this fifth day of March, 1845, and on the third day of the March term of this Court, the plaintiffs moved the Court to grant -a change of venue in this case to some county out of this Circuit, and in support of such motion produced and read to the Court the following petition and affidavit, viz.: [The clerk will here insert the petition and affidavit of Mr. Judah, and the certificate of George W. Rathbone, notary public.] But the Court refused to grant said petition. To which refusal the plaintiffs, by their counsel, excepted, and prayed that this their bill of exceptions be signed and. sealed, &c., which is done, &c., the day and year aforesaid.”
The judges refused to seal this bill of exceptions.
The provision in the statute on the subject is, that the exception shall be in writing; but the Court shall allow such time as may-be deemed reasonable to settle and reduce the same to form. R. S. 1843, p. 733. The bill before us shows on its face that it is incomplete. It requires- the clerk to insert copies of certain papers after it shall have been sealed. We think the judges are not bound to seal such a bill.

Per Curiam,.

— The motion is overruled.